UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 15, 2017 SUNSET ISLAND GROUP (Exact name of registrant as specified in its charter) NEVADA 333-214643 47-3278534 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) #A, CA 92672 (Address of principal executive offices) (zip code) (424) 239-6230 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item8.01. Other Information 1. On August 15, 2017, we met our current leaseholder regarding leasing additional square footage for our first phase of expansion. The company will be conducting follow up discussions in the coming days on leasing between 130,000 and 205,000 square feet of the 750,000 square feet the landlord has available for lease. 2. On October 18, 2017, the Company will hold a facility tour. Anyone interested in joining the tour should email us each person’s full name and copy of driver’s license to info@sunsetislandgroup.com. The group will be picked up at a designated location and driven to the facility. No phones or camera will be allowed. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sunset Island Group Dated: August 16, 2017 By: /s/ Valerie Baugher Name: Valerie Baugher Title: President 3
